Title: To Benjamin Franklin from Peter Collinson, [June 1750]
From: Collinson, Peter
To: Franklin, Benjamin


[June, 1750]
[First part missing] Pray give my respects to Lewis Evans. I have not Time to write to Him but I putt his Mapps to Bowles one of the most noted Print and Mapp sellers near the Exchange—and He Tells Mee he has disposed of few of them the Price is so High.
Thou will see by Byrd’s Letter the reason no Thermometers was done. So farewell.
The Books &c. for Lib: Com. I shall send to the Care of Friend Griffith.
Per next I may more particularly consider thine of March the 2d. There is something very Marvelous in the Doctrine of Points.
 Addressed: To  Benjam Franklin Esqr  Philadelphia